Citation Nr: 1403837	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  11-04 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right wrist disorder, to include degenerative joint disease of the right wrist.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1958 to December 1959.

This matter comes before the Board of Veterans' Appeals (Boards) on appeal from a May 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Houston, Texas.  

The Veteran appeared at a videoconference hearing at the RO before the undersigned Veterans Law Judge, who was presiding in Washington, DC, in November 2012.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  Symptoms of a right wrist disorder were not chronic in service. 

2.  Symptoms of a right wrist disorder were not continuous since service. 

3.  Degenerative joint disease of the right wrist did not manifest in service or to a compensable degree within one year of service separation.

4. The currently diagnosed right wrist disorders, to include degenerative joint disease, are not causally or etiologically related to service.


CONCLUSION OF LAW

A right wrist disorder was not incurred in or aggravated by service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1131, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

The RO, in a February 2008 letter, provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.  The February 2008 letter also provided the Veteran with notice as to the disability rating and effective date elements of the claim. 

The Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, private treatment records, an adequate VA examination report, and lay evidence, to include hearing testimony.  No additional pertinent evidence has been identified by the claimant.  At the hearing in November 2012, the Veteran indicated that he was receiving Social Security benefits on the basis of a back disability, not at issue in this case.  Those records are not pertinent to this claim and do not need to be obtained.  

The Veteran also appeared at a videoconference hearing before the undersigned Veterans Law Judge in November 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010). the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer (DRO) or Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issue and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the issue on appeal and informed the Veteran and his representative what was needed for service connection.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim including asking about symptoms and asking for all possible treatment records and inquiring as to where the Veteran was receiving current treatment.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  In addition, the Veteran was represented by an accredited representative.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative.  As noted above, he also appeared at a hearing in November 2012.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Service Connection for a Right Wrist Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran has been diagnosed with degenerative joint disease of the right wrist.  Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) applies in this case.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran maintains that his current right wrist disorders had their onset in service.  He maintains that he struck the wrist while operating a tank and that he has had problems with his wrist since that time.  

Service treatment records reveal that the Veteran was seen with complaints of right wrist pain after hitting his right wrist on a turret.  Physical examination revealed point tenderness on direct pressure. The Veteran was noted to have the pain in all directions.  X-rays of the wrist were ordered which revealed no evidence of bone or joint pathology.  A diagnosis of sprain of the right wrist was rendered.  The Veteran was given an ace bandage for his wrist.  There were no further complaints or findings of wrist problems in service.  At the time of the Veteran's August 1959 service separation examination, normal findings were reported for the upper extremities.  There were no complaints or findings of right wrist problems noted at  that time.  On his August 1959 service separation report of medical history, the Veteran checked the "no" boxes when asked if he had or had ever had arthritis or rheumatism; bone, joint, or other deformity; lameness; neuritis; or paralysis. 

There were also no complaints or findings of right wrist problems in the years immediately following service.  The first objective medical finding of right wrist problems was in April 2004, at which time the Veteran was diagnosed as having bilateral carpal tunnel syndrome and cubital tunnel syndrome.  In May 2004, the Veteran underwent carpal tunnel release and transposition of the ulnar nerve at the elbow.  

At the time of a June 2007 VA examination, the Veteran indicated that he was hit by a the handle of the tank on his right wrist.  The Veteran stated that he had not seen a doctor for his wrist.  The Veteran reported that he had a bilateral condition and that both wrists were involved, not just the right wrist.  He stated that the injury had only been to the right wrist.  X-rays revealed degenerative joint disease of both wrists, more pronounced on the left.  The examiner rendered a diagnosis of age-acquired degenerative joint disease of the wrist.  The examiner stated that the degenerative changes in the right wrist were age-acquired degenerative changes and not due to traumatic events.  It was his opinion that the right wrist age-acquired degenerative joint disease was not connected to the injury that the Veteran sustained while he was in the military.  

In his January 2011 substantive appeal, the Veteran indicated that he had always had trouble with his wrist and that he still had trouble with the wrist.  

At the time of his November 2012 videoconference hearing, the Veteran testified that after being released from service he saw a physician in 1961 for his right wrist problem.  The Veteran noted having used a brace from time to time.  He reported having had surgery on his wrists four or five years earlier.  The Veteran stated that he had always had a problem with his right wrist following the in-service injury.  He indicated that no physician had related his current wrist problem to the injury he had sustained in service.  The Veteran testified that while he was on Social Security disability, it had nothing to do with his wrist.  

The Board finds that the weight of the competent, probative and credible evidence does not demonstrate that symptoms of the claimed right wrist disorder were chronic in service or continuous since service.  While service treatment records note findings of a right wrist sprain in November 1958, there were no findings of right wrist problems during the remainder of the Veteran's period of service.  Furthermore, at the time of the Veteran's August 1959 service separation examination, normal findings were reported for the upper extremities, with no problems relating to right wrist being noted on the examination report.  In addition, as reported above, the Veteran checked the "no" boxes when asked if he had or had ever had arthritis or rheumatism; bone, joint, or other deformity; lameness; neuritis; or paralysis on his service separation report of medical history.  The weight of the evidence does not demonstrate that symptoms were chronic in service.  

Although the Veteran testified that he sought treatment for his right wrist in 1961, other the lay and medical evidence of record is inconsistent with this contention and outweighs the contention.  First, in his February 2006 claim for VA compensation, the Veteran, the Veteran did not report any treatment  for the right wrist.  At the time of the June 2007 VA examination, the Veteran reported that he had never seen a doctor for the wrist.  On the January 2011 VA Form 9, the Veteran indicated that he did not recall being examined for the right wrist.  At the hearing in November 2011, while he stated that he did see a doctor in 1961, he did not identify the doctor and indicated that no records were available.  Based on the Veteran's inconsistent statements, to the extent that he has contended that he sought treatment for the right wrist in 1961 as evidence on continuity of symptoms, the Board finds that this statement is not credible.  As noted about the first evidence of treatment for the right wrist is in 2004, many years after service.  This lengthy period of absence of medical complaints is a factor that also weighs against the contention of continuity of symptoms since service.  As such, the Board finds that the weight of the lay and medical evidence does not demonstrate that symptoms associated with the right wrist have been continuous since service.  

The Board has considered the lay evidence of record in determining whether there is continuity of symptoms.  The Board has considered the statements of the Veteran, noting that the Veteran is considered competent to report right wrist symptoms such as pain because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board finds that the weight of the evidence demonstrates that right wrist symptoms were not continuous since service separation.  It is not disputed that the Veteran has reported wrist pain since his period of service.  However, as noted above, the Veteran was afforded an examination at separation which revealed no findings or complaints of upper extremity problems.  Moreover, treatment records following the Veteran's initial treatment for right wrist pain to the end of his period of service make no reference to any complaints or findings of right wrist problems.  Furthermore, treatment records which have been associated with the claims folder make no reference to any findings of right wrist problems, to include arthritis, until years following service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  As indicated above, the Board has found that his contention as to seeking treatment in 1961 for the right wrist is not credible and that contention has no probative value.  For the above reasons, continuity has not here been established, either through the clinical record or through the Veteran's own statements.  

The Board also finds that the weight of the lay and medical evidence demonstrates that arthritis of the right wrist did not manifest to a degree of 10 percent within a year of service separation.  As discussed above, the Board has found that the Veteran's contention as to treatment in 1961 is not credible and there is no other credible medical or lay evidence demonstrating that the wrist disability was manifested within one year after separation.  The June 2007 VA examiner did not indicate that the Veteran had arthritis within the one year presumptive period.  He stated that the Veteran had age-acquired degenerative joint disease, which was not caused by a traumatic event.  A compensable rating is assigned for arthritis based when degenerative arthritis is established by x-ray findings.  38 C.F.R. § 4.17a.  In the present case, the record does not contain X-ray evidence of arthritis within the one year period following service.  The Board finds that the weight of the lay and medical evidence does not demonstrate that arthritis of the right wrist was manifested to a compensable degree within one year after separation from service and service connection on this basis is not warranted.

Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  When evaluating the weight of medical evidence, the Board is guided by the principle that the probative value of a medical opinion largely rests upon the extent to which such opinion is based upon a thorough evaluation of the Veteran's medical history, including but not limited to the medical evidence contained in the claims file.  See, e.g. Miller v. West, 11 Vet. App. 345, 348.  The Board may examine the factual foundation of a medical opinion, including whether the physician had access to relevant information of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008). 

The June 2007 VA examiner, following a comprehensive review of the claims folder and thorough examination of the Veteran, indicated that the Veteran had age-acquired degenerative joint disease of the right wrist not related to the injury that the Veteran sustained in the service.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history, citing to findings in the record, or that he misstated any relevant fact.  Thus, the Board finds this opinion to be the more probative evidence of record.

As to the Veteran's belief that his current right wrist disorders are related to his period of service, the Board acknowledges the holding of the U.S. Court of Appeals for the Federal Circuit in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  The record does not demonstrate that the Veteran has the required expertise to relate his current right wrist problems to his period of service.  The etiology of the Veteran's current wrist disability is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.

In sum, the preponderance of the evidence weighs against a finding that any current right wrist disorder developed in service or in the one year following service, or is otherwise related to his period of service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a right wrist disorder, to include degenerative joint disease, is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


